UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4897



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMIE LEE THORNE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-cr-00198)


Submitted:   January 25, 2007              Decided: January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, LAW OFFICES OF RANDOLPH M. LEE, Charlotte, North
Carolina, for Appellant.   Gretchen C.F. Shappert, United States
Attorney, Thomas Cullen, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury convicted Jimmie Lee Thorne on two separate counts

of possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2000).              He was sentenced to 30 months of

imprisonment. On appeal, Thorne argues that the evidence was

insufficient to sustain the jury’s verdict on both counts.                       We

affirm.

              A defendant challenging the sufficiency of the evidence

faces a heavy burden.           United States v. Beidler, 110 F.3d 1064,

1067   (4th    Cir.    1997).   “[A]n    appellate   court’s    reversal    of   a

conviction on grounds of insufficient evidence should be ‘confined

to cases where the prosecution’s failure is clear.’”                       United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).                    A jury’s

verdict must be upheld on appeal if there is substantial evidence

in the record to support it.            Glasser v. United States, 315 U.S.

60, 80 (1942).        In determining whether the evidence in the record

is substantial, we view the evidence in the light most favorable to

the government, and inquire whether there is evidence that a

reasonable finder of fact could accept as adequate and sufficient

to   support    a     conclusion   of    the    defendant’s    guilt   beyond     a

reasonable doubt.        United States v. Burgos, 94 F.3d 849, 862 (4th

Cir. 1996) (en banc).           We do not review the credibility of the

witnesses and assume that the jury resolved all contradictions in




                                        - 2 -
the testimony in favor of the government.            United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).

            Elements required for conviction for possession of a

firearm by a convicted felon are: (1) the defendant previously had

been convicted of a crime punishable by a term of imprisonment

exceeding   one    year;   (2)     the   defendant    knowingly     possessed,

transported,    shipped,      or   received   the    firearm;   and   (3)   the

possession was in or affecting commerce.             United States v. Moye,

454 F.3d 390, 395 (4th Cir.), cert. denied, 127 S. Ct. 452 (2006).

The only issue on appeal is whether there was sufficient evidence

to find that      Thorne possessed the firearms in question.           We find

that the evidence presented to the jury was sufficient to sustain

the convictions.

            We therefore affirm Thorne’s convictions and sentence.

We   dispense   with   oral    argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 3 -